CAMPBELL, Judge.
Defendant’s sole assignment of error is to the cross-examination of defendant by the solicitor concerning his conviction in the earlier drug case in which no judgment had been entered. Defendant contends that until a judgment had been entered on the earlier verdict it was not a conviction, and the solicitor’s questions were therefore improper.
 A defendant who testifies in his own behalf may be impeached by cross-examination as to prior convictions. State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971). The question presented here is whether the verdict of guilty in the case before us constitutes a conviction for purposes of impeachment. We are of the opinion that it does.
In Williams, the Supreme Court reversed a long line of decisions allowing impeachment by cross-examination as to prior indictment and held that cross-examination as to prior criminal actions should be limited to convictions.
*190In Williams, the court reasoned that the function of the Grand Jury is not to determine guilt or innocence but merely to determine if there is sufficient evidence to justify placing the defendant on trial. Return of an indictment does not alter the presumption of innocence. An indictment is not inconsistent with innocence.
These reasons do not apply to a verdict rendered by a petit jury. The verdict was based on competent evidence introduced within the procedural and constitutional rules afforded for defendant’s protection. The guilty verdict of a petit jury is not a mere accusation. It is a determination that the defendant has committed the offense. It is inconsistent with innocence.
We are aware that the word “conviction” may mean a verdict or may refer to a verdict upon which judgment has been entered depending upon the context in which it is used. 21 Am. Jur. 2d, Criminal Law, § 618.
The reasons for protecting a witness from impeachment based on mere accusation do not apply to verdicts returned by a petit jury. We therefore hold that a verdict of guilty constitutes a “conviction” for purposes of impeachment.
The solicitor’s questions were not prejudicial, and in this trial we find.
No error.
Chief Judge Mallard and Judge Brock concur.